Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Takizawa (US PGPub 2019/0277076). Takizawa discloses a vehicle door opening and closing apparatus having, inter alia, a spindle (38), a nut (58), a first guide (56), a second housing (48), a first housing (7a), and second guide (8). While the nut (58) has a stepped like shaft member and a caulking portion (para. [0090]), but does not disclose that the nut has protruding portion and a narrow portion between the insertion portion and the protruding portion, and does not disclose that the caulking portion does not include a first extended portion extending so as to intersect in an axial direction along a step between the insertion portion and the narrow portion, and a second extended portion extending parallel to an axial direction along an outer circumferential surface of the narrow portion. The instant application discloses the purpose of the shape and arrangement of the nut and caulking has such benefits such as ensuring a sufficient amount of caulking and preventing the spindle nut from coming off easily (para. [0031]). Therefore, there is no teaching, suggestion, or motivation in the prior art to modify the device of Takizawa to have the missing claim limitations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658